Citation Nr: 1242111	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  08-26 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active service from November 1960 to March 1963.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO in September 2010.  A transcript of the hearing has been associated with the claims file.

In September 2011, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a March 2012 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case is now returned to the Board for further appellate review.


FINDING OF FACT

The preponderance of the evidence does not show that the Veteran's current left knee and right knee disorders were incurred in or are related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Before addressing the merits of the issue of entitlement to service connection for a bilateral knee disorder, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2007 of the criteria for establishing direct service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in September 2007.  Nothing more was required.  

Next, VA has a duty to assist a Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board concludes VA's duty to assist has been satisfied.  All available VA and private treatment records relevant to the claim are of record, as well as the records related to the Veteran's claim for benefits from the Social Security Administration (SSA).  The Veteran has also submitted written statements discussing his contentions.  To date, neither the Veteran nor his representative has identified any outstanding evidence. 

In July 2007, December 2011, and March 2012, VA advised the Veteran that some of his service treatment records were missing and likely destroyed in the July 1973 fire at National Personnel Records Center.  In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In September 2007, the RO made a formal finding of its inability to obtain his service treatment records.  While it is unfortunate that not all of the Veteran's service treatment records may be available, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in O'Hare in mind.

A VA examination and opinion with respect to the issue on appeal was obtained in November 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2011 VA medical opinion obtained in this case is more than adequate, as it is predicated on a full reading of the Veteran's claims file.  This opinion considered all of the pertinent evidence of record, to include service and post-military treatment records, and the statements of the Veteran, and provided a complete rationale for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Additionally, the case was remanded in September 2011 so that the RO/AMC could endeavor to obtain the Veteran's private medical records and any outstanding service treatment records.  The Board further directed that the Veteran be afforded a VA examination with respect to his claim.  The Veteran's private medical records relevant to his claim were subsequently obtained.  Although the morning reports from his unit of assignment from April 1961 to June 1961 were obtained, the RO informed the Veteran in letters dated in December 2011 and March 2012 that additional service treatment records were not located.  He was given an opportunity to submit the requested information himself, but failed to submit any additional service treatment records.  As indicated above, the Veteran was afforded a VA examination in November 2011 and the Board finds that November 2011 medical opinion to be adequate with which to decide the Veteran's claim.  Thus, the RO/AMC substantially complied with the September 2011 remand directives.  See D'Aries v. Peake, 22 Vet. App. 91, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998) violation when the examiner made the ultimate determination required by the Board's remand).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed.  Cir. 1996)(table).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran maintains that he currently has a bilateral knee disorder that is related to his military service.  Specifically, he claims that he injured both knees while on temporary duty assignment (TDY) for forty-five days in French Morocco, during which he was assigned to conduct inventory in a warehouse.  According to the Veteran, these duties required him to kneel frequently, which he claims led to the onset of his bilateral knee pain.  He reports that he sought treatment for his bilateral knee pain while on active duty and that he was given pain medication and bandages to stabilize his knees.  The Veteran claims to have experienced a continuity of bilateral knee symptomatology following his discharge from active duty service.

Available service treatment and personnel records reveal that the Veteran was assigned to TDY in Morocco beginning from April 1961 to June 1961 to assist with consolidation of service stores located on the Moroccan air bases.  

Morning reports from the Veteran's assigned unit reveal that he was hospitalized in February 1962.  That same month, he was given a temporary physical profile.  However, these records do not include specific information regarding the reason for the Veteran's in-service hospitalization and temporary physical profile.  

Post-service VA records reveal treatment for the Veteran's bilateral knee symptomatology.  A March 1974 VA treatment record includes the Veteran's report of intermittent right knee pain for approximately twelve years.  Later in March 1974, the Veteran was diagnosed with a right medial meniscus tear.  A subsequent X-ray examination of the right knee performed later that month was negative for any pathology.  

Private records associated with the Veteran's former employer document his complaints of left knee pain.  According to a September 1987 notation, the Veteran reported experiencing severe left knee pain upon rising from a kneeling position.  He also indicated at that time that he suffered an old injury to his knee in 1980.  He continued to report experiencing some left knee pain in October 1987.  In November 1987, the Veteran reported experiencing left knee pain for approximately two to three days, after which he was referred for an additional assessment.

Private medical records reveal that the Veteran underwent a left knee arthroscopy and meniscectomy in December 1987 to repair a torn ligament.  A December 1987 follow up treatment record includes his report that he injured his knee approximately three years prior when he was squatting down and rose to a standing position.  After undergoing a follow up examination, the Veteran was diagnosed with internal derangement of the left knee.  

Subsequent private records document his intermittent reports of bilateral knee pain, to include an August 1995 report of experiencing right knee pain for approximately two days.

In support of his claim, the Veteran submitted statements dated in August 2008 from his wife and his friend, L.H.  In her statement, the Veteran's wife essentially testified that the Veteran had experienced problems with his knees since 1973.  L.H. stated that she began working with the Veteran in 1989 and recalled that he wore a knee brace. 

The Veteran underwent a VA examination in November 2011 to assess the etiology of his bilateral knee disorders.  The examiner noted her review of the claims file.  The Veteran reported having knee pain while in service, intermittently.  He denied suffering an injury while in the military.  Instead, he reported serving on a temporary duty assignment to perform inventory, which required him to work while kneeling on concrete floors.  He stated that he sought treatment for his symptoms while on active duty, but was unsure of his diagnosis.  According to the Veteran, his knees did not bother him after he completed his temporary duty assignment because he no longer performed that same type of work.  He stated that he first sought treatment for his knee pain in 1973 and that he underwent left knee surgery in 1987.  The Veteran denied having surgery on his right knee, but reported that he wore a cast on his right knee in the early 1980's for reasons he could not recall.  

Based on the results of the clinical examination, the Veteran was diagnosed with a left knee meniscus tear and a right knee strain.  The examiner opined that the Veteran's left and right knee disorders were less likely than not caused by or related to anything that occurred during his active duty service.  She acknowledged the Veteran's report of experiencing knee pain in service after kneeling on cement floors.  She highlighted, however, his report that his pain resolved after he went back to his regular duties performing desk work for the remainder of his service.  The examiner essentially stated that being on the knees on a hard surface can cause local soft tissue (skin/subcutaneous) irritation, pain, or patellar bursitis (from direct contact on the floor).  However, this would not cause meniscus tears, which would require significantly more vertical forces of injury.  She indicated that in this case, such injury likely occurred many years after the Veteran left the military.  

The examiner then highlighted that the Veteran worked in construction, auto body repair and security following his discharge.  Her review of the records revealed that he was medically evaluated for an unrelated low back condition in 1975 and 1976 after reports of performing heaving lifting.  She determined that the stressful forces that affected his back would have also been exerted on his knees.  She also commented that the Veteran's work as a heavy equipment operator beginning in 1984 caused a lot of stress, as evidenced by the fact that he underwent lumbar spine surgery in 1999 and stopped working the following year.  According to the examiner, it was inconceivable that forces of that nature would not have exerted a toll on his knees as well.  

As for the Veteran's report of seeking treatment for his knee pain in 1973, the examiner commented that the transient or intermittent knee pain of ordinary living is not the same as and does not cause knee injury from meniscal tears.  In this regard, she pointed out the Veteran's December 1987 report of experiencing left knee pain for approximately three years and his August 1995 report of experiencing right knee pain for approximately two days.  The examiner ultimately concluded that there was no objective evidence that the Veteran's claimed knee disorders were related to the 1961 incident during his military service. 
 
Based on the foregoing, the Board finds that service connection is not warranted for either a left knee or a right knee disorder.  The medical evidence of record shows that he has been diagnosed with a left knee meniscus tear and a right knee strain.  However, the preponderance of the evidence does not show that these diagnoses are related to the Veteran's military service.

The Veteran essentially maintains that his current left knee and right knee disorders are related to his TDY assignment during which he was required to work while kneeling on cement floors.  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2).  The Veteran's available service personnel records show that he served on a TDY to Morocco in 1961, at which time he worked to consolidate supplies.  As such, although the Veteran's service treatment records are not of record, the Veteran's account of the in-service left and right knee symptomatology is considered competent.

Having found the Veteran's lay statement to be competent, the Board must also determine whether such evidence is credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Board finds the Veteran's account of in-service left and right knee symptomatology to be credible in light of the evidence of record.  Specifically, the Veteran's post-military medical records include his March 1974 of experiencing knee pain for approximately twelve years.  Based on this account, the Veteran's knee pain began approximately in 1962, which would have been during his military service.  The Board points out that this reported history was given in connection with the Veteran seeking medical treatment and preceded the Veteran's claim for service connection benefits.  Thus, his report is highly probative and exceptionally trustworthy.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Moreover, there is no evidence of record that contradicts the Veteran's assertions of in-service symptomatology.  Caluza v. Brown 7 Vet. App. 498, 511 (1995) (a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements).  Thus, this lay statement corroborates the Veteran's assertion that he experienced bilateral knee pain during his period of active service.  However, the fact remains that the preponderance of the evidence does not show that the Veteran suffered a chronic injury or disability as a result of the claimed in-service incident.

While the Veteran's account of in-service bilateral knee pain is credible, there is no competent medical evidence that suggests a nexus between the Veteran's currently diagnosed bilateral knee conditions and his period of active service.  In this regard, the Board finds highly probative the November 2011 VA examiner's opinion.  Based on clinical and diagnostic testing of the Veteran and a review of the claims file, the examiner essentially opined that it was less likely than not that the Veteran's current left knee and right knee disorders were related to any event during his military service.  The VA examiner essentially explained that the Veteran's TDY assignment that required him to kneel on hard surfaces would not cause meniscus tears.  Additionally, the VA examiner highlighted that the Veteran's bilateral knee symptomatology resolved after he completed his TDY assignment.  The November 2011 VA examiner's opinion is considered highly probative, as it is definitive, based upon complete reviews of the Veteran's entire claims file and clinical examination of the Veteran, and is supported by a detailed rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the opinion is found to carry significant probative weight.  See Prejean v. West, 13 Vet. Ap. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Board notes that the medical evidence does not show a diagnosis of left knee and right knee disorders for many years following the Veteran's separation from active duty.  The medical evidence shows that he was diagnosed with a right knee meniscus tear in March 1974 and a left knee meniscus tear in 1987.  Most recently, he was diagnosed with a right knee strain and a left knee meniscus tear during the November 2011 VA examination.  These diagnoses were rendered over a decade following the Veteran's separation from active service.  Thus, while the Veteran has reported having bilateral knee symptomatology since his military service, and the lay statements include reports of ongoing knee problems, there is no objective evidence of continuity of symptomatology to suggest that he has chronic left and right knee conditions related to his period of active service.  Moreover, evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (2000).

In reaching the above determination, the Board again notes that consideration has been given to the Veteran's statements that his current left knee and right knee conditions are related to his military service.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d 1313.  However, a meniscus tear and a knee strain are not disabilities subject to lay opinions as to diagnosis and etiology.  While some symptoms of the disorders, such as pain, may be reported by a layperson, the diagnosis and etiology of the disorders require medical training.  The Veteran does not have the medical expertise to diagnose himself with the claimed disorders, nor does he have the medical expertise to provide an opinion regarding their etiology.  Thus, the Veteran's lay assertions as to the etiology of his left knee and right knee diagnoses are not competent or sufficient in this instance.  Jandreau, 492 F.3d 1372.

Given that the preponderance of the evidence weighs against the Veteran's claim, for the Board to conclude that the Veteran has a bilateral knee disorder that was incurred during his military service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the claim for service connection must be denied.

In so concluding, the Board is cognizant of its responsibilities in cases in which records in the custody of the government are allegedly missing.  See O'Hare, 1 Vet. App. at 367.  The Board's analysis was undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the Board has no reason to doubt, and indeed accepts as true the Veteran's statements that he suffered bilateral knee pain during service.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, as stated above, there continues to be no medical opinion relating the Veteran's current bilateral knee diagnoses to his period of active service.  Thus, even if the Veteran's assertions of in-service symptomatology are true, the assertions do not substantiate his claim for service connection for his current left knee and right knee disorders in accordance with VA regulations.

Essentially, as the weight of the competent and probative evidence is against a finding that the Veteran's claimed left knee and right knee disorders are related to service, the preponderance of the evidence is against the service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


